YORK, J.
Respondent brought this action in false arrest and imprisonment against the defendants and recovered a judgment for $535 for alleged damages sustained in an altercation between him and the defendant Barkley, at a time when the latter was employed by defendant corporation to protect its property, and preserve the peace thereon, in the conduct of a public dance hall in the city of Los Angeles. From the judgment so rendered, defendant corporation prosecutes this appeal.
This court appointed the trial judge as a referee, upon a written stipulation of the attorneys of record, to take additional evidence on the question of whether or not appellant’s codefendant and employee, Barkley, was a police officer, special or otherwise, at the time respondent’s cause of action accrued. The referee found that the said Barkley was not a police officer, special or otherwise, at the time respondent’s cause of action accrued.
It is stated by respondent that the precise question presented by this appeal is this: “Is there sufficient evidence to sustain the findings that the appellant’s codefendant was employed by appellant and was acting within the scope of his employment at the time he committed the assault upon respondent?”
An examination of the record discloses that, while there was a decided conflict in the evidence, there was sufficient evidence to support such findings. The ease of Maggi v. Pompa, 105 Cal. App. 496 [287 Pac. 982], has no value here by reason of the fact of the findings made by the referee hereinbefore set out.
The judgment is affirmed.
Houser, P. J., and Doran, J., concurred.